COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
                                                 NO.
2-10-053-CV
 
DENNIS GUTIERREZ                                                                         APPELLANT
 
                                                             V.
 
LIDDELL D. PARHAM                                                                          APPELLEE
 
                                                        ----------
             FROM COUNTY COURT AT LAW NO. 1 OF
TARRANT COUNTY
                                                        ----------
                     MEMORANDUM
OPINION[1]
AND JUDGMENT
                                                        ----------
We
have considered appellant=s motion to withdraw
appeal.  It is the court=s
opinion that the motion should be granted; therefore, we dismiss the
appeal.  See Tex. R. App. P.
42.1(a)(1), 43.2(f).
Costs
of the appeal shall be paid by appellant, for which let execution issue.  See Tex. R. App. P. 42.1(d).
 
PER
CURIAM
PANEL:  DAUPHINOT, GARDNER, and WALKER, JJ.
 
DELIVERED:  May 6, 2010




[1]See Tex. R. App. P.
47.4.